DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments see pages 9-12, filed December 30, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.


Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “determine a frame refresh rate for refreshing a frame related to the first application by determining the frame refresh rate as a value closest to the frame rate among values corresponding to divisors of the determined scanning rate…” as the cited references only teach the concept calculating frame rate for a mobile display device and a rate for running a program in order to control the refresh rate in addition to reducing latency between video frame decoding and rendering the frames for display however, the references fail to explicitly disclose the process of selecting a value pertaining to a frame refresh rate based on a closest value to the frame rate of an application based on divisors of the determined scanning rate in conjunction with the remaining limitations of claim 1, as the prior art appears to focus on use of multiples instead which are being chosen advantageously among the display refresh rates supported by the display.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 11, this claim recites limitations similar in scope to that of claim 1, and thus is allowed under the same rationale as provided above.
In regards to dependent claims 2-9 and 12-20, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2013/0141642 A1 – Reference is of particular relevance to the application as it discloses a battery operated device, having a display with two or more available refresh rates, has its refresh rate selected so as to match the video frame rate of video data played back on the display.
2003 “A virtual frame rate control algorithm for efficient MPEG-2 video encoding” – Reference is of particular relevance to the application as it discloses a virtual frame rate control algorithm and a bit allocation algorithm at frame level for efficient MPEG-2 video encoding. The proposed frame rate control scheme is composed of three steps: scan format of an input video sequence is converted into progressive scan format before video encoding, an average motion activity of the frames within a previous temporal window of a pre-defined size is examined, and a proper frame rate of a current temporal window is adaptively determined based on the computed average motion activity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619